                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
FERNANDO PEREIRA,                  )
                                   )
          Plaintiff,               )
v.                                 )        C.A. No. 17-059 WES-LDA
                                   )
ELECTRIC BOAT CORPORATION,         )
                                   )
          Defendant.               )
___________________________________)

                          MEMORANDUM AND ORDER

William E. Smith, Chief Judge.

     Before the Court is Defendant Electric Boat Corporation’s

Motion for Summary Judgment, ECF No. 16.           After considering the

evidence and arguments presented by the parties, for the reasons

set forth herein, Defendant’s Motion for Summary Judgment is

GRANTED.

I. Factual Background 1

     Plaintiff Fernando Pereira applied for a job as an “Outside

Electrician” with Electric Boat in May 2014.            Def. Statement of

Undisputed   Material   Facts   (“Def.’s   SUF”)    ¶   11,   ECF   No.   18.

Electric Boat, a government contractor, has a facility in Quonset

Point, Rhode Island, where it manufactures submarine components




1 The following facts are undisputed, unless otherwise noted.
Where there are factual disputes, the Court views the facts in the
light most favorable to Plaintiff. See Garmon v. Nat’l R.R.
Passenger Corp., 844 F.3d 307, 312 (1st Cir. 2016).
                                   1
and outfits submarines.         Id. at ¶¶ 4-5.        Outside Electricians are

responsible      for    installing      lighting,       components,       cabinets,

hangers, and cable, as well as hooking-up electrical components,

fiber-optics and testing.          Id. at ¶ 7.         Both parties agree that

Pereira   accepted     a     conditional     job    offer   from   Electric   Boat

contingent    upon     his    completion      of    Electric     Boat’s   physical

examination. Id. at ¶ 13.

     All applicants for positions at Electric Boat are required to

undergo this post-offer pre-employment physical exam to determine

whether the applicant is medically able to perform the functions

of the position. Id. at ¶ 17. Concentra Medical, an outside

contractor, conducted Pereira’s physical in July 2014. Id. at ¶¶

18-19.     Due   to    his    medical   history,      Electric     Boat   requested

additional medical information from Pereira. Id. at ¶ 19 (quoting

Damien M. DiGiovanni Decl., Exhibit D, Andrews Dep. 14:5-14). Dr.

Susan Andrews, the medical director at Electric Boat’s Quonset

Point    facility,     obtained    further         documentation    of    Pereira’s

medical conditions, including records going back two years. Def.’s

SUF ¶ 14, ¶ 20, ¶ 25; Pl.’s Resp. to Def.’s Undisputed Facts

(“Pl.’s RSUF”) ¶ 21, ECF No. 25-2. Pereira’s medical history

included a knee injury from 2011, carpal tunnel syndrome, and

degenerative joint disease in both knees and ankles. Def.’s SUF ¶¶

27-33.



                                         2
      Based on these records, his physical exam by Concerta, and

Dr. Andrews’ discussions with Pereira, Dr. Andrews determined that

Pereira would require restrictions, specifically that he could not

stand for an entire shift and had significant limitations in

certain movements such as bending, crouching, and gripping. Id. at

¶ 35. 2 Dr. Andrews relayed these restrictions to Brian Shields,

the Manager of Electric Operations at the facility. Id. at ¶¶ 35-

39. Shields, who had no role in determining the restrictions

themselves, ultimately found that Pereira’s restrictions could not

be accommodated due to the nature of the Outside Electrician Job,

which requires standing or walking for an entire day, using one’s

hands repetitively, and bending and squatting constantly. Id. at

¶ 39. 3

      After   Shields   made   this   determination,   Electric   Boat’s

Accommodation Review Committee (“ARC”) was convened to conduct an

individualized assessment, which included interviewing Pereira.

Id. at ¶¶ 40-43. Electric Boat claims that Pereira stated during

the interview that he needed an hour-long break after performing

several hours of repetitive tasks; Pereira denies admitting he




2 Plaintiff disputes this fact, but, like many of his “disputed
facts,” what he is disputing is the method Dr. Andrews used to
come to her conclusion, not the conclusion itself. Pl.’s RSUF ¶35.

3 Plaintiff disputes these facts on the grounds that he was
performing the same job functions previously as an electrician in
New York. Pl.’s RSUF ¶ 39.
                                      3
could not do the job or that he needed specific restrictions. Id.

at ¶ 44; Pl.’s RSUF ¶ 44. The parties also dispute whether Pereira

admitted in that meeting that no accommodations would enable him

to perform the job functions. Def.’s SUF ¶ 45; Pl.’s RSUF ¶ 45.

The ARC found that Pereira could not be accommodated, and Pereira

was told he could apply for other positions at Electric Boat that

might be a better fit. Def.’s SUF ¶¶ 46-7.

      In    January   2015,   Pereira         applied    again   for   an    Outside

Electrician job at Electric Boat. Id. at ¶¶ 48-49. As part of his

second     application   process,       Electric    Boat     was    provided   with

updated    medical    information       regarding       Pereira’s   carpal   tunnel

syndrome. Id. at ¶ 49. Based on that, Dr. Andrews determined that

she   could   lift    some   of   the    previous       restrictions   related   to

Pereira’s carpal tunnel syndrome if he wore a wrist brace, and

presented those updates to Shields. Id. at ¶¶ 52-53. However,

without any changes to his other restrictions, his offer was again

rescinded. Id. at ¶ 53.           A second ARC interview and discussion

took place in April and May 2015, at which time it was again

determined that Pereira could not be accommodated.                  Id. at ¶ 54.

      Pereira filed suit against Electric Boat, alleging two causes

of action: (1) that Electric Boat intentionally discriminated

against him on account of his disability 4 by refusing to hire him,


4 It is unclear from Pereira’s Complaint what disabilities he is
alleging, but in his Objection to Defendant’s Motion for Summary
                                          4
in violation of the Rhode Island Civil Rights Act, R.I. Gen. Laws

§   42-112-1     et       seq   (“Count    I”);     and,    (2)   that    Electric     Boat

intentionally discriminated against the Plaintiff on account of

his age by refusing to hire him (“Count II”). Plaintiff’s Complaint

(“Pl. Compl.”), Exhibit 1, ECF No. 1.                       Electric Boat filed this

motion   for     Summary        Judgment    (“Def.      Mot.”),     ECF    No.   16,    and

Memorandum in Support of its Motion, ECF No. 17. Plaintiff filed

an Objection to Defendant’s Motion for Summary Judgment (“Pl.

Obj.”), in which he dropped Count II of his Complaint. ECF No. 25-

1. Defendant filed a Reply in Further Support of its Motion for

Summary Judgment (“Def. Reply”). ECF No. 29.



II.   Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                        Fed. R. Civ.

P. 56(a).       In ruling on a motion for summary judgment, the Court

“construe[s]         the    record    in   the      light    most   favorable     to    the

nonmovant and resolv[es] all reasonable inferences in that party’s

favor[,]    .    .    .    we   can   safely       ignore   conclusory     allegations,

improbable inferences, and unsupported speculation.” Mulloy v.




Judgment he specifically limits his claim to his carpal tunnel
syndrome. Pl. Obj. 12; see infra 8.


                                               5
Acushnet Co., 460 F.3d 141, 145 (1st Cir. 2006), quoting Carroll

v. Xerox Corp., 294 F.3d 231, 237 (1st Cir. 2002).



III. Plaintiff’s Prime Facie Case

     A. Relevant Law

     In   employment      discrimination     cases      based   on   disparate

treatment,      the   Court   usually   applies   the    three-part    burden-

shifting paradigm set forth by the Supreme Court in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973) (“McDonnell

Douglas”).      However, the instant case falls into a particular sub-

genre of disparate treatment cases – ones in which the plaintiff

alleges that an employer failed to hire him because of a protected

disability. 5    In this context, to make out a prime facie case, the

plaintiff must show that he “(1) suffers from a disability . . .

as defined by the ADA 6 . . . that (2) he was nevertheless able to




     5 Courts use the ADA to help interpret the Rhode Island Civil
Rights Act’s provisions regarding disability discrimination. See
Kriegel v. R.I. Dep’t of Corr., 266 F. Supp.2d 288, 296 (D.R.I.
2003) (remarking that the “contours” of disability discrimination
under RICRA are best understood by referring to the analysis used
in the ADA, the “corresponding federal statute”); Tardie v.
Rehabilitation Hosp. of R.I., 6 F. Supp. 2d 125, 132-33 (1st Cir.
1999).
     6  This is a two-part inquiry asking first whether the
plaintiff has a “physical or mental impairment” and then whether
that impairment “substantially limits one or more of the major
life activities of such individual.” Katz v. City Metal Co., Inc.,
87 F.3d 26, 30-1 (1st Cir. 1996); citing ADA, 42 U.S.C. §12102(2).


                                        6
perform the essential functions of the job, either with or without

reasonable accommodation, and finally (3) that [the employer] took

an adverse employment action against him because of . . . his

protected disability.” 7 Carroll, 294 F.3d at 237 (citing Lessard

v. Osram Sylvania, Inc., 175 F.3d 193, 197 (1st Cir. 1999)).   Where

there is no direct evidence of the third element, “a plaintiff may

indirectly prove that he was discriminated against because of a

disability by using the prima facie case and burden shifting

methods that originated in McDonnell Douglas . . . .” Katz v. City

Metal Co., Inc., 87 F.3d 26, 30 n.2 (1st Cir. 1996).

      B. First Element: Protected Disability

      In order to show he has a disability under the ADA, Pereira

must show that he has a physical or mental impairment which

substantially limits a major life activity. 8 Carroll, 294 F.3d at



      7Defendant applies the wrong framework, citing disparate
treatment cases involving discrimination based on race or age, and
particularly “failure to promote” cases. Rathbun v. Autozone,
Inc., 361 F.3d 62, 71 (1st Cir. 2004) (prime facie elements of
“failure to promote” claim are that plaintiff is a member of a
protected class, is qualified for an open position to which he
applied, but was rejected in favor of someone possessing similar
qualifications).
  8  There are two other ways in which a plaintiff can prove a
disability under the ADA – by showing a record of such an
impairment, or showing that the employer regarded him as having
such an impairment. Carroll, 294 F.3d at 238 n.4; 42 U.S.C. § 12102
(2)(B)(C). Pereira argues for the first time, in response to
Defendant’s motion, that even if he is not “disabled” under the
ADA, he has a “record of disability” or, alternatively, he was
“regarded as” disabled by Electric Boat, and that he was
discriminated against on one of those two covered grounds. Pl.
                                 7
238 (citing 42 U.S.C. § 12102(2)(A)).                While Pereira briefly

mentions knee injuries and carpal tunnel in his Complaint, in his

Objection    to   Defendant’s   motion      he     specifically   limits   his

disability   allegations   to   his       carpal    tunnel   syndrome. 9   He

maintains that his carpal tunnel causes him tingling in his wrist

both when he is working and at rest. 10 Pl. Obj. 11; Def.’s SUF ¶

28, DiGiovanni Decl. Exhibit A, Pereira Dep., 16:23-24, 17:1-7.




Obj. 12-14; Pl. Comp. 34. As part of these claims, Pereira alleges
disabilities other than his carpal tunnel syndrome. Id. The Court
declines to review these claims, as Pereira is procedurally barred
from raising them now for the first time.      See Ruiz Rivera v.
Pfizer Pharm., LLC, 521 F.3d 76, 84 (1st Cir. 2008) (“It simply
will not do for a plaintiff to fail to plead with adequate
specificity facts to support a regarded as claim, all the while
hoping to play that card if her initial hand is a dud.”); see
generally Rodriguez v. Doral Mortgage Corp., 57 F.3d 1168, 1171
(1st Cir. 1995) (defendant has an “inalienable” right to know the
cause of action being asserted against him). Substantively,
Pereira’s “regarded as” claim necessarily fails because he merely
summarily states that “it is clear from the restrictions that
Defendant withdrew Plaintiff’s conditional offer of employment
because of his various medical conditions that regarded him a[s]
disabled.” Pl. Obj. 14.

  9 This is the only disability Pereira alleges to support his
claim of a “physical impairment that substantially limits a major
life activity.” Pl. Obj. 13 (“For this part, Plaintiff is only
claiming that issues with his hands and wrist (carpal tunnel
syndrome) constitute a disability.” Pl. Obj. 11.) As noted above,
in his newly minted “record of disability” and “regarded as”
claims, he references his other medical conditions. See Pl. Obj.
12-13.   But because these claims were not properly raised, the
Court is not able to review them, and so limits its discussion to
Pereira’s carpal tunnel syndrome. See supra n.8
  10 It is not clear whether Electric Boat disputes that Pereira’s
carpal tunnel syndrome constitutes a disability. Electric Boat
makes the conclusory statement that Pereira cannot “demonstrate
                                      8
       Pereira   argues   that   because         his   carpal    tunnel    syndrome

affects his ability to use his hands in a repetitive motion “such

as an electrician, in construction work, typing and other jobs,”

he is therefore substantially limited in the major life activity

of working. Pl. Obj. 12; R.I. Gen. Laws § 42-87-5.                     Pereira asks

the Court to find that an impairment need “substantially limit

only one major life activity to qualify as a disability” and cites

to the ADA Amendments’ (“ADAA”) in support of his argument. Pl.

Obj.    11-12;    ADAA,    Pub    L.       No.     110-325,       §    2(b)(5),   §

12102(4)(C)(stating       expressly    that        courts       have    interpreted

“substantially limits” too narrowly and that “an impairment that

substantially limits one major life activity need not limit other

major life activities in order to be considered a disability.”);

see Martin v. District of Columbia, 78 F. Supp. 3d 279, 297-98

(D.D.C. 2015)(finding that an impairment need substantially limit

only one major life activity to qualify as a disability under the

ADA).

       While it is a relatively close call, the Court need not decide

whether there is a dispute of material fact over whether Pereira

has a physical impairment that substantially limits a major life

activity, because, assuming that he does, the second element –-

whether Pereira was a qualified individual capable of performing



that he was an individual with a disability,” but never actually
explains this statement in more detail. Def. Mot. 7.
                                       9
the essential functions of the job with or without accommodation

–- provides a sufficient basis for decision.

  A. Second Element: Qualified Individual

      Analyzing this element involves two steps: (1) whether the

employee could perform the essential functions of the job; and,

(2) if not, whether any reasonable accommodation by the employer

would enable him to perform those functions. Ward v. Massachusetts

Health Research Inst., Inc. 209 F.3d 29, 33-34 (1st Cir. 2000).

Courts should give “substantial weight to the employer’s view of

job requirements,” although it is not dispositive.              Mulloy v.

Acushnet Co., 460 F.3d 141, 147 (1st Cir. 2006), quoting Ward, 209

F.3d at 34.

      i.   Essential Functions

      There is no real dispute over the essential functions of the

Outside Electrician job at Electric Boat. Rather, Pereira argues

that Electric Boat’s assessment that he could not perform those

functions without accommodations was inaccurate, in part because

the   assessment   was   based   on   old   records   as   opposed   to   an

“individualized” inquiry into his health.        Pl. Obj. 14-18.

      Contrary to Pereira’s description, however, Electric Boat did

perform an extensive inquiry.          Electric Boat’s decision not to

hire Pereira twice was based on a physical exam performed by an

outside contractor, a physical exam performed by Dr. Andrews (the

second time Pereira applied), records obtained regarding previous

                                      10
medical diagnoses and treatment, interviews with Pereira, and

discussions within a committee set up for exactly this purpose.

Def. Mot. 12-13; Def. Rep. 6.                In the cases Pereira cites, the

employer conducted a much less thorough inquiry than Electric Boat

did here.        See e.g., Equal Emp’t Opportunity Comm’n v. M.G.H.

Family     Health    Ctr.,    230    F.     Supp.   3d    796,    808     (criticizing

employer’s “mechanical reliance” on plaintiff’s medical records to

place plaintiff on a medical hold despite the fact that plaintiff

had worked in the position without accommodation for five weeks);

Lafata v. Dearborn Heights Sch. Dist. No.7, No. 13-cv-10755, 2013

WL 6500068, at *11 (E.D. Mich. Dec. 11, 2013) (finding plaintiff

entitled to summary judgment where employer had no discussions

about whether there was a reasonable accommodation that would allow

plaintiff to fulfill the duties of the job).

       After all the steps outlined above, Electric Boat concluded

that   Pereira      had    carpal    tunnel      syndrome    (the    first    time    he

applied),        degenerative       joint    disorder       in    both    knees,     and

degenerative joint disorder in both ankles.                      Def.’s SUF ¶ 14, ¶

16,    ¶   34.    Dr.     Andrews    imposed      the    following       restrictions:

“occasional repetitive hands, grip/grasp, occasional bend, stoop,

squat, crouch, frequent stand, walk.”                     Def.’s SUF ¶ 43. When

Electric Boat evaluated Pereira during his second application for

the Outside Electrician job, it looked at his updated records

regarding his carpal tunnel and determined that this condition had

                                            11
improved and could be accommodated by the wearing of a wrist brace.

Id. at ¶ 52; DiGiovanni Decl., Ex. 1 at 11. For all intents and

purposes, this ends the inquiry, as Electric Boat was willing to

accommodate Pereira’s carpal tunnel syndrome, and he acknowledges

that. Pl. Obj. 12.

     However, Pereira attempts to pivot and challenge Electric

Boat’s decision not to hire him because of his other physical

conditions.   But this sleight of hand fails.   The only disability

Pereira has claimed was carpal tunnel; Electric Boat accommodated

this, but determined he could not perform the essential functions

of the job for other reasons.    And he couldn’t.   Brian Shields,

the Manager of Electrical Operations, determined that despite the

lifting of Pereira’s hand movement restrictions, Pereira still

could not perform the essential functions of the job because

outside electricians “need to be able to stand or walk the entire

day” and must be able to bend, squat and stoop frequently.   Def.’s

SUF ¶ 47, ¶ 53; DiGiovanni Decl., Ex. 1 at 11.

     Pereira argues that Electric Boat was wrong and that he could

in fact perform the essential functions of the job, despite the

problems with his knees and ankles, since he had been performing

similar work at his previous job in New York. Pl. Obj. 15-17. But

the record shows that the work he performed previously was quite

different than the job at Electric Boat required.   For example, in

his previous job he had been working in “non-confined” spaces much

                                12
of the time but would be in a confined space for “100% of his

shift” at Electric Boat. Def.’s SUF ¶ 7-10; Pl. Obj. at Ex. 2 (Pl.

Affidavit); DiGiovanni Decl., Ex. A at 47. In fact, as argued by

Electric Boat, there “are few, if any similarities between the two

jobs with regard to their physical requirements . . . the only

major   similarity    was   that    both    required      he   be   a   licensed

electrician.” Def. Reply 4.

      Additionally, Pereira’s cited cases are inapposite, as they

involve plaintiffs who had been working for the defendant employer,

already performing the same job functions, when they were fired.

See Iselin v. Bama Cos., 690 Fed. Appx. 593, 596 (10th Cir. 2017)

(the plaintiff had been working for defendant performing the same

job duties before being fired); D’Angelo v. ConAgra Foods, Inc.,

422   F.3d   1220,   1234   n.6   (11th    Cir.   2005)    (same);      Rizzo   v.

Children’s World Learning Ctrs., Inc., 173 F.3d 254, 260 (5th Cir.

1999), see Def.’s Reply 5-6.         Here, where Pereira had not been

working for Electric Boat or performing the same job functions

elsewhere, his previous employment was irrelevant to assessing his

ability to do the job of an Outside Electrician.

      This all makes clear that while Electric Boat was willing to

accommodate Pereira, he was nonetheless unable to perform the

essential functions of the job even with that accommodation.




                                     13
     ii.    Reasonable Accommodation

     A “reasonable accommodation is one which would enable [the

plaintiff] to perform the essential functions of [his] job [and]

. . . at least on the face of things . . . is feasible for the

employer under the circumstances.” Mulloy, 460 F.3d at 148 (citing

Reed v. LePage Bakeries, Inc., 244 F.3d 254, 259 (1st Cir. 2001))

(internal citations omitted); see also 29 C.F.R. 1630.2(o)(1)(ii).

In determining what is a reasonable accommodation, courts are

deferential to employers. Mulloy, 460 F.3d at 147;       Mason v. Avaya

Comm., Inc., 357 F.3d 1114, 1123 (10th Cir. 2014) (“In cases

arising under the ADA, we do not sit as a ‘super personnel

department’ that second guesses employer’s business judgment”)

(internal citations omitted); 29 C.F.R. § 1630 App’x (“It is

important to note that the inquiry into essential functions is not

intended to second guess an employer’s business judgment         . . .”).

     Pereira   acknowledges   that    Electric   Boat   was   willing   to

accommodate his carpal tunnel syndrome by letting him wear a wrist

brace. Pl. Obj. 12.     Pereira suggests that Electric Boat could

have provided a different accommodation that not only would have

addressed his carpal tunnel but also would have accommodated his

knee and ankle problems. He says Electric Boat should have allowed

him to act as a “safety advisor” most of the time. Pl. Obj. 19.

Electric Boat did consider this suggestion and rejected it. Def.’s

Reply 10.    Electric Boat explains that each outside electrician

                                 14
takes a turn being “safety advisor,” it “could not reasonably

accommodate [Pereira] by allowing him to perform only one small

function of the job, full time,” especially when the safety advisor

position is the only chance each outside electrician has to stand

up and rest their hands during the day. Def.’s Reply 10; Def.’s

SUF ¶ 7-10.      Electric Boat was not required to “reallocat[e]

essential functions to make other workers’ jobs more onerous,” in

order to accommodate Pereira. Mulloy, 460 F.3d at 153; see Phelps

v. Optima Health, Inc., 251 F.3d 21, 26 (1st Cir. 2001) (employer

did not have to allow nurse employee to engage in a job-sharing

arrangement as a reasonable accommodation).

     Electric    Boat’s   accommodation   of   Pereira’s   only   claimed

disability – his carpal tunnel syndrome – was reasonable.         It was

not required to provide Pereira with the alternative accommodation

he sought.

     C.   Third Element: Adverse Employment Action

     Pereira also fails to meet the final element of an ADA claim:

that the employer’s decision was based on the plaintiff’s claimed

disability.     As outlined above, Electric Boat’s decision not to

hire Pereira was based not on his carpal tunnel syndrome, but on

his inability to meet the requirements of the job because of his

other medical conditions. See supra 10-11. Therefore, Pereira has

failed to show, as is required under the law, that Electric Boat

took the adverse action of not hiring him “because of, in whole or

                                  15
in part, his protected disability.” Carroll, 294 F.3d at 237; see

Chalfant v. Titan Distribution, Inc., 475 F.3d 982, 990-91 (8th

Cir. 2007) (finding evidence of a “specific link” between the

disability discrimination and the employer’s adverse action – its

decision not to hire the plaintiff).



IV. Conclusion

     For   the   reasons   discussed    above,   Defendant’s   Motion   for

Summary Judgment, ECF No. 16, is GRANTED.

IT IS SO ORDERED.




 William E. Smith
 Chief Judge
Date: October 21, 2019




                                   16
